DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive of the invention and is not technically accurate in such a way as to clearly convey what Applicant considers to be the novelty and assist readers in deciding whether there is a need for consulting the full patent text for details.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 and 20-25 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Manczak; Olaf et al. (US 20070283125 A1).

 	Regarding claim 1, Manczak discloses a memory system comprising: a memory device [FIG. 12: memory 1210]; and a controller including a memory, suitable for generating map data for mapping between a physical address corresponding to data within the memory device in response to a command and a logical address received from a host [FIG. 12: controller 1245; ¶0107: address translation maps a virtual address to a corresponding physical address and a TLB], wherein the controller selects one or more memory map segments based on each read count associated with each of the memory map segments among a plurality of memory map segments [¶0102, Claim 4: segment-based translations or use of a translation function for a given application or region of memory; measuring a number of translation lookaside buffer (TLB) misses], calculates a map miss ratio of the memory using a total read count and a map miss count [¶0070, 0102, Claim 4: segment-based translations or use of a translation function for a given application or region of memory; measuring a number of translation lookaside buffer (TLB) misses], and transmits the selected one or more memory map segments to the host based on the map miss ratio [¶0060, 0073: counting the number of TLB misses in a time period in order to analyze the performance of the application using the current translation technique by measuring the number of translation table accesses; if the number of TLB misses reaches a certain threshold, select a translation technique more suitable for the application/host and revert translation to segment-based translation]. 
 	 	Regarding claim 2, Manczak discloses the memory system of claim 1, wherein the controller increases the read count of the memory map segment corresponding to the logical address in the read request received from the host [¶0036].  	Regarding claim 3, Manczak discloses the memory system of claim 1, wherein the map miss count indicates information counted when the controller cannot find a physical address corresponding to the logical address from a map cache [¶0060].  	Regarding claim 4, Manczak discloses the memory system of claim 1, wherein the total read count indicates total read count information counted whenever the controller receives a read command from the host [Claim 4].  	Regarding claim 5, Manczak discloses the memory system of claim 1, wherein the map miss ratio is calculated by the controller using the total read count and the map miss count, and is changed whenever the total read count and the map miss count are increased [¶0060, 0073].  	Regarding claim 6, Manczak discloses the memory system of claim 1, wherein the controller is configured to: perform an operation corresponding to a command inputted from the host [¶0102]; insert the at least some of the map information into a response regarding the command [¶0096]; and transfer the response including the inserted at least some of the map information to the host [¶0107].  	Regarding claim 7, Manczak discloses the memory system according to claim 1, wherein the controller is configured to: determine that a command inputted from the host includes a logical address and a physical address [¶0107]; determine whether the physical address inputted with the command is valid [¶0102]; determine whether the physical address is used based on the validity of the physical address [¶0060]; and perform an operation corresponding to the command using the physical address [¶0107].  	Regarding claim 8, Manczak discloses the memory system of claim 7, wherein, when the first physical address is not valid, the controller discards the first physical address and retrieves a second physical address corresponding to the logical address from a map cache [¶0081].  	Regarding claim 9, Manczak discloses the memory system of claim 8, wherein, when the second physical address corresponding to the logical address is not present in the map cache, the controller reloads a memory map segment including a third physical address corresponding to the logical address, FIG. 12: memory 1210], the operating method comprising: changing a read count of a map segment corresponding to a logical address, among a plurality of memory map segments [FIG. 12: controller 1245; ¶0107: address translation maps a virtual address to a corresponding physical address and a TLB]; selecting one or more memory map segments having read counts equal to or greater than a first threshold among a plurality of memory map segments [¶0102, Claim 4: segment-based translations or use of a translation function for a given application or region of memory; measuring a number of translation lookaside buffer (TLB) misses]; deciding whether to upload the selected memory map segments to the host, when a map miss ratio of the memory is greater than or equal to a counting the number of TLB misses in a time period in order to analyze the performance of the application using the current translation technique by measuring the number of translation table accesses; if the number of TLB misses reaches a certain threshold, select a translation technique more suitable for the application/host and revert translation to segment-based translation]; and transferring the selected memory map segments to the host in response to the decision result [¶0060, 0073: counting the number of TLB misses in a time period in order to analyze the performance of the application using the current translation technique by measuring the number of translation table accesses; if the number of TLB misses reaches a certain threshold, select a translation technique more suitable for the application/host and revert translation to segment-based translation].  	Regarding claim 14, Manczak discloses the operating method of claim 13, further comprising: performing an operation corresponding to a command inputted from the host [¶0102]; inserting the at least some of the map information into a response regarding the command [¶0096]; and transferring the response including the inserted at least some of the map information to the host [¶0107].  	Regarding claim 15, the rationale in the rejection of claim 7 is herein incorporated.  	Regarding claim 16, the rationale in the rejection of claim 8 is herein incorporated.
 	Regarding claim 17, Manczak discloses the operating method of claim 16, further comprising: reloading a memory map segment including a third physical address corresponding to the logical address from the memory device, when the second physical address corresponding to the logical address is not present in the map cache [¶0092]; and increasing the map miss ratio using a map miss count and a total read count, and performing an operation corresponding to the command [¶0036]. FIG. 12: controller 1245; ¶0107: address translation maps a virtual address to a corresponding physical address and a TLB]; determining map miss counts of the map cache for the plurality of map segments corresponding to the read commands [¶0070, 0102, Claim 4: segment-based translations or use of a translation function for a given application or region of memory; measuring a number of translation lookaside buffer (TLB) misses]; selecting at least one map segment among the plurality of map segments, when a map miss count corresponding to the selected map segment is greater than or equal to a threshold value [¶0060, 0073: counting the number of TLB misses in a time period in order to analyze the performance of the application using the current translation technique by measuring the number of translation table accesses; if the number of TLB misses reaches a certain threshold, select a translation technique more suitable for the application/host and revert translation to segment-based translation]; and transmitting the selected map segment to the host [¶0060, 0073: counting the number of TLB misses in a time period in order to analyze the performance of the application using the current translation technique by measuring the number of translation table accesses; if the number of TLB misses reaches a certain threshold, select a translation technique more suitable for the application/host and revert translation to segment-based translation].
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tun discloses transmitting the selected one or more memory map segments to the host based on the map miss ratio.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















Respectfully Submitted,
USPTO

Dated:   April 9, 2021                                                 By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246